DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 5, 2021 has been entered.

Status of Claims
Claims 1 and 6-10 are pending in the application.
“Applicant asserts that the inventive filtration apparatus disclosed can only filter liquid, and cannot filter gas," and amended the claims accordingly. (See Applicant's Remarks filed February 4, 2019, Page 6, lines 21-22, Applicant provided emphasis)

Response to Arguments
Regarding the 112 rejection – Claim 7 was amended.  Applicant persuasively argued that the previous rejection under § 112(b) for indefiniteness should be withdrawn from Claim 7 (see Applicant’s Remarks Pages 5-6).  This is done below in.
Regarding the art rejections under § 103 – Applicant's arguments filed Feb. 5, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected over Antunes Franco et al., in view of Egan et al. (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A suction filtration apparatus to remove solids or bacteria in liquids, comprising:
a suction filter for removal of solids or bacteria in liquids, the suction filter with a suction filtration end;
a single electromagnetic change valve;
a vacuum pump with an air suction end and an air exhaust end, where the suction filtration end of the suction filter is alternatively separately pneumatically connected 
the electromagnetic change valve positioned between the suction filter and the vacuum pump upstream of the air suction end of the vacuum pump, downstream of the air exhaust end of the vacuum pump, and between the first conduit portion and second conduit portion;
an air filter, positioned between the suction filter and the vacuum pump downstream of the air exhaust end of the vacuum pump, the air exhaust end of the vacuum pump being pneumatically connected via a third conduit portion, the first conduit portion, and the electromagnetic change valve to the suction filtration end of the suction filter through the air filter;
a four-way connection pneumatically connected between the suction filtration end of the suction filter and the electromagnetic change valve through three stop valves, each of the three stop valves having a filter, the four-way connection also alternatively separately pneumatically connected to the air suction end of the vacuum pump or the air exhaust end of the vacuum pump; and
a controller electrically connected to the vacuum pump and the electromagnetic change valve, respectively, the controller configured to control the electromagnetic change valve to alternatively separately pneumatically connect the suction filtration end of the suction filter to the air suction end of the vacuum pump through the electromagnetic change valve to apply a negative pressure generated by the vacuum pump to the suction filtration end of the suction filter, and separately alternate therewith, pneumatically connect the suction filtration end of the suction filter to the air exhaust end of the vacuum pump through the air filter and through the electromagnetic change valve to apply a positive pressure to the suction filtration end of the suction filter to prevent clogging of the suction filter.

Applicant argues that Antunes Franco et al., in view of Egan et al., do not disclose:
Claim 1.  A suction filtration apparatus . . . comprising . . .
a single electromagnetic change valve,

because, as shown in the Figures 1 and 2 of the Original Disclosure, “the suction filter is only connected to the air suction end of the vacuum pump via the electromagnetic change valve, whereas in the second position of the single change valve, as shown in FIG. 2 of the present application, the suction filter is only connected to the air exhaust end of the vacuum pump via the electromagnetic change valve,” and, “In stark contrast, Antunes Franco discloses a large, complex apparatus for separation of solid particles in liquid suspension by non-continuous filter unclogging aided filtration, as shown in FIG. 1” (see Applicant’s Remarks, Pages 7-8).  Applicant further argues, “Notably, the air exhaust of the vacuum pump (5) of Antunes Franco appears to be the pipe extending from the pump to the left direction. Antunes Franco does not teach that this left leading pipe extending from the pump is connected to anything, let alone a suction filter via a conduit and the single electromagnetic change valve” – and, therefore, “the combination of Antunes Franco and Egan fails to teach only a single change valve and conduit 
These arguments are unpersuasive because Claim 1 is broader in scope than what Applicant is arguing.  In view of the Original Disclosure, a single electromagnetic change valve may comprise multiple valves, unlike Applicant is arguing (see Original Disclosure Figures 1-2, where the single electromagnetic change valve is change valve 6; Figures 3-4 and Page 5, lines 23-27, where the single electromagnetic change valve is first control valve 14 and second control valve 15; and Figures 5-6 and Page 6, lines 10-19, where the single electromagnetic change valve is third control valve 16, a fourth control valve 17, a fifth control valve 18 and a sixth control valve 19).
These arguments are also unpersuasive because, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the suction filter is only connected to the air suction end of the vacuum pump via the electromagnetic change valve, whereas in the second position of the single change valve . . . the suction filter is only connected to the air exhaust end of the vacuum pump via the electromagnetic change valve”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
These arguments are also unpersuasive because Antunes Franco et al., in view of Egan et al., disclose a single electromagnetic change valve (see Claim Interpretation section below for interpretation of the term “change valve”) (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]).
These arguments are also unpersuasive because Claim 1 recites various change valves, causing an indefiniteness rejection under § 112(b).
These arguments are also unpersuasive because a single electromagnetic change valve used for forward flow and reverse flow through a filter is known in the art (see Bray US-3505215-A, Oct. 10, 1968, 
These arguments are also unpersuasive because Antunes Franco et al., in view of Egan et al. disclose Claim 1, including the single electromagnetic change valve and any other limitations that might be under discussion (see Rejection for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “change valve” is interpreted in light of the Specification.
The present invention relates to a rapid suction filtration apparatus, comprising a filter and a vacuum pump, the suction filtration end of the filter is pneumatically connected to the air suction end of the vacuum pump, the suction filtration end is further pneumatically connected to the air exhaust end of the vacuum pump. Preferably, the suction filtration end is pneumatically connected to the air suction end and the air exhaust end respectively through a change valve (see Original Disclosure Figures 1-2, change valve 2). Or the function of the change valve is achieved by a first control valve and a second control valve (see Original Disclosure Figures 3-4, change valve 2 replaced by two three-way valves, i.e. first control valve 14, second control valve 15), or the function of the change valve is achieved by a third control valve, a fourth control valve, a fifth control valve and a sixth control valve (see Original Disclosure Figures 5-6, change valve 2 replaced by four two-way valves, i.e. third control valve 16, fourth control valve 17, fifth control valve 18 and sixth control valve 19). (See Original Disclosure Abstract)

In light of the Specification, the term “suction flask” encompasses large equipment.  While the term “suction flask” typically connotes something small, the Original Disclosure clearly envisions large commercial installations. (See Original Disclosure Abstract, lines 16-19; Page 1, lines 18-21; Page 2, lines 29-32; Page 3, lines 3-6, 12-15, and 24-27; Page 7, lines 23-26)
In light of the Specification, the term “pneumatically connected” may be interpreted to mean the change valve’s pneumatic control valves do the connecting pneumatically. (See Original Disclosure Abstract; Page 1, line 22, to Page 3, line 27; Page 4, line 9, to Page 5, line 6; Page 5, lines 22-33; Page 6, lines 10-33; and Original Claims 1-2, 4-5, and 8-10)  In light of the Specification, the term 

Claim Objections
Claims 1 and 6-10 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites:
Claim 1.  A suction filtration apparatus . . . comprising . . . a first conduit portion, a second conduit portion . . . between the first conduit portion and second conduit portion . . . .

To provide the necessary antecedent basis, Claim 1 should recite:
Claim 1.  A suction filtration apparatus . . . comprising . . . a first conduit portion, a second conduit portion . . . between the first conduit portion and the second conduit portion . . . .


Claim Rejections - 35 USC § 112
Claim 7 was amended.  The previous rejection under § 112(b) for indefiniteness is withdrawn from Claim 7.  See “Response to Arguments” section above for reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 (and each dependent claim) recites:
Claim 1.  A suction filtration apparatus . . . comprising . . . a single electromagnetic change valve . . . the electromagnetic change valve . . . the electromagnetic change valve . . . the electromagnetic change valve . . . the electromagnetic change valve . . . the electromagnetic 

The term “change valve” is interpreted in light of the Specification (see Claim Interpretation section above).
The present invention relates to a rapid suction filtration apparatus, comprising a filter and a vacuum pump, the suction filtration end of the filter is pneumatically connected to the air suction end of the vacuum pump, the suction filtration end is further pneumatically connected to the air exhaust end of the vacuum pump. Preferably, the suction filtration end is pneumatically connected to the air suction end and the air exhaust end respectively through a change valve (see Original Disclosure Figures 1-2, change valve 2). Or the function of the change valve is achieved by a first control valve and a second control valve (see Original Disclosure Figures 3-4, change valve 2 replaced by two three-way valves, i.e. first control valve 14, second control valve 15), or the function of the change valve is achieved by a third control valve, a fourth control valve, a fifth control valve and a sixth control valve (see Original Disclosure Figures 5-6, change valve 2 replaced by four two-way valves, i.e. third control valve 16, fourth control valve 17, fifth control valve 18 and sixth control valve 19). (See Original Disclosure Abstract)

It is unclear how the “single electromagnetic change valve” is related to “the electromagnetic change valve.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antunes Franco et al. (US-20070292935-A1, Dec. 20, 2007), in view of Egan et al. (WO-2006049609-A1, May 11, 2006, 27 pages).  Antunes Franco et al., in view of Egan et al., are hereinafter known as the Combination.
The claims are directed to an apparatus. The claim language is in bold-faced font.
Regarding Claims 1 and 7-10 – Antunes Franco et al. discloses a suction filtration apparatus (Figure 1) to remove solids or bacteria in liquids (“fungus spores” in “liquid suspension,” see Title, Abstract, and [0065]), comprising:
A).	A suction filter (first filter 3) for removal of solids or bacteria in liquids (“fungus spores” in “liquid suspension,” see Title, Abstract, and [0065]), the suction filter with a suction filtration end (suction filtration end is bottom end of first filter 3);
 B).	A single electromagnetic change valve (see Claim Interpretation section above for interpretation of the term “change valve”) (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]);
C).	A vacuum pump (vacuum pump 5) with an air suction end (vacuum pump 5’s air suction end is end where air is suctioned from the apparatus into vacuum pump 5, through vacuum transport tubes 6, during suction filtration function, [0122]-[0126], and during filter unclogging function ([0140]-[0145]), see Figure 1) and an air exhaust end (vacuum pump 5's air exhaust end is where air exhausts from during suction filtration function, [0122]-[0126], and during filter unclogging function ([0140]-[0145]), see Figure 1), where the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter (first filter 3) is alternatively separately pneumatically connected via a first conduit portion (first conduit portion connects vacuum pump to single electromagnetic change valve during suction filtration function, see Figure 1 and [0122]-[00126] for suction filtration function), a second conduit portion (second conduit portion , and the electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]) to the air suction end of the vacuum pump, or to the air exhaust end of the vacuum pump, i.e. both, since vacuum pump 5’s air suction end is end where air is suctioned from the apparatus into vacuum pump 5, through vacuum transport tubes 6, during suction filtration function ([0122]-[0126]), and during filter unclogging function ([0140]-[0145]), see Figure 1 – and since vacuum pump 5’s air exhaust end is where air exhausts from during suction filtration function ([0122]-[0126]), and during filter unclogging function ([0140]-[0145]), see Figure 1, 
D).	The electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]) positioned between the suction filter (first filter 3) and the vacuum pump (vacuum pump 5), as shown in Figure 1, the vacuum pump upstream of the air suction end (vacuum pump 5’s air suction end is end where air is suctioned from the apparatus into vacuum pump 5, through vacuum transport tubes 6, during suction filtration function, [0122]-[0126], and during filter unclogging function ([0140]-[0145]), see Figure 1) of the vacuum pump, downstream of the air exhaust end (vacuum pump 5's air exhaust end is where air exhausts from during suction filtration function, [0122]-[0126], and during filter unclogging function ([0140]-[0145]), see Figure 1) of the vacuum pump because the environment serves to connect the exhaust end of the vacuum pump with the air inlet ports (valve 13 or valve 11) of the suction filtration apparatus, and the vacuum pump between the first conduit portion (first conduit and second conduit portion (second conduit portion connects vacuum pump to single electromagnetic valve during filter unclogging function, see Figure 1 and [0140]-[0145] for filter unclogging function), the vacuum pump between the first conduit and the second conduit at the “T” just below valve 10, the vacuum pump between the first conduit and the second conduit because otherwise the vacuum pump would not function to do its part to “alternatively separately pneumatically connect” between the two conduits, and effect the suction filtration function / filter unclogging function cycle (see Figure 1, [0122]-[00126] for suction filtration function, and [0140]-[0145] for filter unclogging function);
F).	A (three-way) connection (three-way connection between one vacuum pump, i.e. vacuum pump 5, and the respective suction filtration ends of two suction filters, i.e. bottom end of first filter 3 and bottom end of second filter 23) pneumatically connected between the suction filtration end of the suction filter and the electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; includes, for second filter 23, valves 15-18 and [0030]-[0033], valves 15-18 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0132]-[00136] for suction filtration function, [0146]-[0150] for filter unclogging function; and includes a control system part, [0093]-[0095]) through (two) stop valves (stop valves stop suction filtration function by closing, so that filter unclogging function may begin; stop valve is valves 10 and 13 for the first filter 3, and stop valve is valves 16 and 18 for the second filter 23, see [0122]-[0126], [0140]-[145], and [0151] for first filter 3, and see [0132]-[0136], [0146]-[0150], and [0151] for second filter 23), each of the (two) stop valves having a filter, since the first stop valve, i.e. valves 10 and 13, has a filter in the form of first filter 3 (see Figure 1 and [0140]-[0145]), and the second stop valve, i.e. valves 16 and 18, has a , the (three-way) connection also alternatively separately pneumatically connected to the air suction end of the vacuum pump (vacuum pump 5) during suction filtration through suction filter 3, or the air exhaust end of the vacuum pump during filter unclogging through suction filter 3, because the suction filtration function alternates with the filter unclogging function, as disclosed at [0151], and because the environment serves to connect the exhaust end of the vacuum pump with the air inlet ports (inlet ports at valve 13 or valve 11 for the first filter 3, inlet ports at valve 18 or valve 17 for the second filter 23) of the suction filtration apparatus, such that the suction filtration end, i.e. bottom end, of the suction filter is alternatively separately connected to the air suction end of vacuum pump 5 via valves 10 and 13 during the suction filtration function when fluid flow is downward through filter 3, and to the air exhaust end of vacuum pump 5 via valves 11 and 12 during the filter unclogging function when fluid flow is upward through filter 3 (see Figure 1, [0122]-[0126] for suction filtration function, [0140]-[0145] for the filter unclogging function, and [0151] for the suction filtration function alternating with the filter unclogging function using the change valve); and
G).	A controller (control system, [0093]-[0095]) electrically connected to the vacuum pump (vacuum pump 5) and the electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; includes, for second filter 23, valves 15-18 and [0030]-[0033], valves 15-18 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0132]-[00136] for suction filtration function, [0146]-[0150] for filter unclogging function; and includes a control system part, [0093]-[0095]), respectively, the controller configured to control the electromagnetic change valve, as disclosed at [0093]-[0095], to alternatively separately pneumatically connect the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter  to the air suction end of the vacuum pump (vacuum pump 5) through the electromagnetic change valve by opening the electromagnetic change valve’s valves 10 and 13 to apply a negative pressure generated by the vacuum pump to the suction filtration end of the suction filter during suction filtration, see [0122]-[0126], because if there was not such a negative pressure generated, there would be no suction flow from the suction filtration end of the suction filter to the vacuum pump, and separately alternate therewith, as disclosed at [0151], pneumatically connect the suction filtration end of the suction filter to the air exhaust end of the vacuum pump during the filter unclogging function and through the electromagnetic change valve, i.e. closing valves 10 and 13 and opening valves 11 and 12, valves 10-13 as part of the electromagnetic change valve, see [0140]-[0145], to apply a positive pressure to the suction filtration end of the suction filter to prevent clogging of the suction filter, because if there was not such a positive pressure generated, there would be no reverse flow through the suction filter to the vacuum pump to do the suction filter unclogging.
Antunes Franco et al. discloses the claimed invention except for the air filter, i.e.,
E).	An air filter, positioned between the suction filter and the vacuum pump downstream of the air exhaust end of the vacuum pump, the air exhaust end of the vacuum pump being pneumatically connected via a third conduit portion, the first conduit portion, and the electromagnetic change valve to the suction filtration end of the suction filter through the air filter . . .

G).	. . . the electromagnetic change valve to . . . pneumatically connect the suction filtration end of the suction filter to the air exhaust end of the vacuum pump through the air filter during the filter unclogging function . . . .

Like Antunes Franco et al., Egan et al. discloses handling microbes in liquids with a pneumatic system (see Egan et al. [0002]-[0005]) in a “closed circuit.” (See Antunes Franco et al. Abstract) Egan et al. further teaches a pneumatic system in a closed circuit, with all air inlets having an air filter, so as to not contaminate the bacteria in the liquids being worked upon within the pneumatic system, and all air outlets having an air filter, so as to not contaminate the outside environment with the bacteria in the liquid being worked upon.  (see Egan et al. Abstract, [0005], [0035], [0036], lines 10-12, [0049], and [0084]).  This would be of interest to Antunes Franco et al., in order to keep the “spores” from being contaminated 
When Antunes Franco et al. places air filters over all air inlets and air outlets, as taught by Egan et al., then Antunes Franco et al., in view of Egan et al., disclose:
E).	An air filter (air filter downstream of the air exhaust end of the vacuum pump outlet, i.e. air filters over all air inlets and air outlets to avoid microbe contamination, as taught by Egan et al. Abstract, [0005], and [0084]), positioned between (see Figure 1, where Antunes Franco et al. discloses the air exhaust end of the vacuum pump is vertically between the suction filter, i.e. first filter 3, and the vacuum pump, i.e. vacuum pump 5) the suction filter (first filter 3) and the vacuum pump (vacuum pump 5), as shown in Figure 1, the air filter positioned downstream of the air exhaust end of the vacuum pump (vacuum pump 5’s air exhaust end is where air exhausts from), the air exhaust end of the vacuum pump being pneumatically connected via a third conduit portion (third conduit portion connects the suction filter to the single electromagnetic change valve), the first conduit portion (first conduit portion connects vacuum pump to single electromagnetic change valve during suction filtration function, see Figure 1 and [0122]-[00126] for suction filtration function), specifically that portion of the first conduit portion shared with the second conduit portion (second conduit portion connects vacuum pump to single electromagnetic change valve during filter unclogging function, see Figure 1 and [0140]-[0145] for filter unclogging function) at the “T” below valve 10 in Antunes Franco et al. Figure 1, and the electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]) to the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter (first filter 3) through the air filter (air filter downstream of the air exhaust end of the vacuum pump outlet, i.e. air filters over all air inlets and air outlets to avoid microbe contamination, as taught by Egan  . . .
G).	. . . the electromagnetic change valve (single electromagnetic change valve includes, for first filter 3, valves 10-13 and [0025]-[0028], valves 10-13 used to alternate, i.e. change, between suction filtration function and filter unclogging function, [0122]-[00126] for suction filtration function, [0140]-[0145] for filter unclogging function; and includes a control system part, [0093]-[0095]) to . . . pneumatically connect the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter (first filter 3) to the air exhaust end (vacuum pump 5's air exhaust end is where air exhausts from during suction filtration function, [0122]-[0126], and during filter unclogging function ([0140]-[0145]), see Figure 1) of the vacuum pump (vacuum pump 5) through the air filter (air filter downstream of the air exhaust end of the vacuum pump outlet, i.e. air filters over all air inlets and air outlets to avoid microbe contamination, as taught by Egan et al. Abstract, [0005], and [0084]) during the filter unclogging function, when valves 11-13 of the single electromagnetic change valve are positioned to carry out the unclogging function (see Antunes Franco et al. Figure 1 and [0140]-[0145]) . . . .
One of ordinary skill in the art at the time the invention was made, would have been motivated to construct the Antunes Franco et al. suction filter apparatus with air filters over all air inlets and all air outlets, as taught by Egan et al., such that Antunes Franco et al., in view of Egan et al., disclose:
E).	An air filter, positioned between the suction filter and the vacuum pump downstream of the air exhaust end of the vacuum pump, the air exhaust end of the vacuum pump being pneumatically connected via a third conduit portion, the first conduit portion, and the electromagnetic change valve to the suction filtration end of the suction filter through the air filter during both the suction filtration function and the filter unclogging function . . .

G).	. . . the electromagnetic change valve to . . . pneumatically connect the suction filtration end of the suction filter to the air exhaust end of the vacuum pump through the air filter during the filter unclogging function . . . .

since:

2).	Egan et al. further states that a pneumatic system with all air inlets and air outlets having an air filter, is done so that the bacteria being worked upon are contained within the pneumatic system, and are not contaminated by the environment outside (see Egan et al. Abstract, [0005], [0035], [0036], lines 10-12, [0049], and [0084]).  It would be of interest to Antunes Franco et al., to keep the spores being worked upon contained within the suction filtration apparatus, and not contaminated by the environment outside, since Antunes Franco et al. is already working in "a closed circuit" (see Antunes Franco et al. Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the three-way connection connecting two filters, each with a stop valve, to the vacuum pump (see Rejection for Claim 1. F) above for the three-way connection), for a four-way connection connecting three filters, each with a stop valve, to the vacuum pump, where
F).	A four-way (three-way) connection pneumatically connected between the suction filtration end of the suction filter and the electromagnetic change valve through three (two) stop valves, each of the three (two) stop valves having a filter, the four-way (three-way) connection also alternatively separately pneumatically connected to the air suction end of the vacuum pump, or the air exhaust end of the vacuum pump when one of the three filters is the earlier recited suction filter,

because this is an example of known work (three-way connection of two filters to a vacuum pump) in one field of endeavor may prompt variations (four-way connection of three filters to a vacuum pump) in the same field based on design incentives (increase throughput) or market forces/ market place incentives (one vacuum pump serving three filters is more cost effective than just serving two filters) if the variations are predictable to one of ordinary skill in the art (moving from just one filter to two filters, as Antunes Franco et al. does, would provide one of ordinary skill in the art with predictable variations when moving from two filters to three filters).
Additional Disclosures Include:
Claim 7 – The Combination discloses the suction filtration apparatus according to Claim 1, wherein the suction filter is a suction flask.
As stated in the Claim Interpretation section, in light of the Specification, the term “suction flask” encompasses large equipment.  While the term “suction flask” typically connotes something small, the Original Disclosure clearly envisions large commercial installations. (See Original Disclosure Abstract, lines 16-19; Page 1, lines 18-21; Page 2, lines 29-32; Page 3, lines 3-6, 12-15, and 24-27; Page 7, lines 23-26)  Therefore, in light of the Specification, the suction filter, i.e. first filter 3, is a suction flask. (See Antunes Franco et al. Figure 1)
Claim 8 – The Combination discloses the suction filtration apparatus according to Claim 1, wherein the suction filtration apparatus (Figure 1) further comprises a first control valve (valves 10 and 13) and a second control valve (valves 11 and 12), the suction filtration end of the suction filter, i.e. first filter 3, is pneumatically connected to the air suction end (vacuum pump 5’s air suction end is end where air is suctioned from the apparatus into vacuum pump 5, through vacuum transport tubes 6, during suction filtration function, [0122]-[0126] and Figure 1) and the air exhaust end (vacuum pump 5’s air exhaust end is where air exhausts from) of the vacuum pump, through the first control valve (first control valve is open, i.e. valves 10 and 13 are open, and second control valve is closed, i.e. valves 11 and 12 are closed, during suction filtration function, see [0122]-[00126]) and the second control valve (first control valve is closed, i.e. valves 10 and 13 are closed, and second control valve is open, i.e. valves 11 and 12 are open, during filter unclogging function, see [0140]-[00145]), respectively, as the suction filtration apparatus alternates between the suction filtration function and the filter unclogging function (see [0151]) and the environment serves to connect the exhaust end of the vacuum pump with the air inlet ports of the suction filtration apparatus (see Antunes Franco et al. Figure 1).
Claim 9 – The Combination discloses the suction filtration apparatus according to Claim 8, wherein the suction filtration apparatus (Figure 1) further comprises a three-way connection (three-way connection is between i) reservoir 4 at the bottom of the suction filter, i.e. first filter 3, ii) valve 10, and iii) valve 11), the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter, i.e. first filter 3, is pneumatically connected to the first control valve (first control valve is open, i.e. valves 10 and 13 are open, and second control valve is closed, i.e. valves 11 and 12 are closed, during suction filtration function, see [0122]-[00126]) and the second control valve (first control valve is closed, i.e. valves 10 and 13 are closed, and second control valve is open, i.e. valves 11 and 12 are respectively through the three-way connection as the suction filtration apparatus alternates between the suction filtration function and the filter unclogging function (see [0151]) and the environment serves to connect the exhaust end of the vacuum pump with the air inlet ports of the suction filtration apparatus (See Antunes Franco et al. Figure 1).
Claim 10 – The Combination discloses the suction filtration apparatus according to Claim 8 wherein the suction filtration apparatus (Figure 1) further comprises a third control valve (valve 12), a fourth control valve (valve 10), a fifth control valve (valve 13) and a sixth control valve (valve 11), the suction filtration end (suction filtration end is bottom end of first filter 3) of the suction filter, i.e. first filter 3, is pneumatically connected to the air suction end (vacuum pump 5’s air suction end is end where air is suctioned from the apparatus into vacuum pump 5, through vacuum transport tubes 6, during suction filtration function, see [0122]-[0126] and Figure 1) of the vacuum pump, i.e. vacuum pump 5, and the air exhaust end (vacuum pump 5's air exhaust end is where air exhausts from) of the vacuum pump, through the fourth control valve (valve 10) and the fifth control valve (valve 13) respectively, with the suction filtration function ([0122]-[0126]) and since the air exhausts into the environment and valve 13 intakes air from the environment, and the air suction end is further pneumatically connected to the third control valve (control valve 12), the air exhaust end is further pneumatically connected to the sixth control valve (control valve 11), with the filter unclogging function and since the environment serves to connect the exhaust end of the vacuum pump with the air inlet ports (at valves 11 and 13) of the suction filtration apparatus (See Antunes Franco et al. Figure 1).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antunes Franco et al., in view of Egan et al., as applied to Claim 1, in further view of Espenan et al. (US-6001254-A, Dec. 14, 1999).  Antunes Franco et al., in view of Egan et al., are hereinafter known as the Combination.
The claims are directed to an apparatus. The claim language is in bold-faced font.
Regarding Claim 6 – The Combination discloses the suction filtration apparatus according to Claim 1, wherein the stop valves are manual stop valves.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the Combination’s suction filtration apparatus:
wherein the stop valves are manual stop valves.
since, like the Combination, Espenan et al. discloses a control system (see 4:43-45 and 4:60-63) with control valves (see 7:59-8:41) (see Antunes Franco et al. Figure 1 and [0093]-[0095]), and Espenan et al. further states that for such a control system, “the valves are selected from manually-controlled valves, electrically-controlled valves, hydraulically-controlled valves, pneumatically-controlled valves, and combinations thereof” (see Column 12, Claim 1 ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A single electromagnetic change valve used for forward flow and reverse flow through a filter is known in the art (see Bray US-3505215-A, Oct. 10, 1968, Figure, valve 16 to effect forward and reverse flow through filters 18, 18a and spiral wound membrane module 25, 3:18-44).
The claims are apparatus claims. Given the three sets of rejections over three different sets of prior art in the prosecution history, it is clearly not novel to use a one-way pump to pump fluid through an apparatus in both the forward and reverse directions, using a conduit / valve arrangement. As such, the two earlier sets of references follow, with the third set of references (Antunes Franco et al., in view of Egan et al.) being the references used in the rejections above.
Warren anticipated an earlier set of claims in the instant application when the claims were broad enough to read on an oxygen concentrator that generates oxygen from air via a pressure/vacuum swing adsorption.  Applicant then made the following assertion and amended the claims accordingly.  “Applicant asserts that the inventive filtration apparatus disclosed can only filter liquid, and cannot filter gas
Regarding Del Vecchio et al., Applicant argued that Del Vecchio et al. unclogs the suction filter with liquid instead of unclogging the suction filter with air, and the recited air filter does not correspond to Del Vecchio et al.’s air vent 280.  (See Applicant's Remarks filed Jul. 21, 2020, Pages 7-10)
Since material worked upon does not limit apparatus claims, Del Vecchio et al. is listed here, along with secondary references.
A).	Del Vecchio et al. (US-6331251-B1, Dec. 18, 2001);
B).	Espenan et al. (US-6001254-A, Dec. 14, 1999) for teaching i) electromagnetic valves that are pneumatic control valves (controller G shown in sole Figure, 4:43-45 and 4:60-63 and 7:59-8:41; and 10:45-49), and ii) multi-way connections instead of a two-way connection taught by Del Vecchio et al. (see Espenan et al. sole Figure); and
C).	Janson et al. (WO-0136075-A1, May 25, 2001, 21 pages) for teaching a flask-shaped tank on the commercial scale the Original Disclosure envisions.  (See Janson et al. Figure 1 as prior art, Figure 2 as the “flask” shape, and Pages 2-4) (See Original Disclosure Abstract, lines 16-19; Page 1, lines 18-21; Page 2, lines 29-32; Page 3, lines 3-6, 12-15, and 24-27; Page 7, lines 23-26)
Since material worked upon does not limit apparatus claims, Warren is listed here, along with five other references that teach various valve arrangements for an oxygen concentrator’s filter to connect alternatively pneumatically via the change valve (valve arrangements) to the air suction end of the vacuum pump, or to the air exhaust end of the vacuum pump.
D).	Warren (US-6478850-B2, Nov. 12, 2002) – See Warren Title; Abstract; 1:14-16; Figure 17 and 7:18-19; and 13:10-14:2; and 3:38-4:36; Figures 7 and 17, 6:56-57, and 10:41-67; and Figure 17 and 3:11-17.
Besides Warren, five other references also teach an oxygen concentrator that generates oxygen from air
via a pressure/vacuum swing adsorption. These follow.
E).	Occhialini et al. (US-7279029-B2, Oct. 9, 2007) – See Occhialini et al. Title; Abstract; Figure 1; 5:49-51; 7:13-59; and 8:25-46.
F).	Hill et al. (US-6629525-B2, Oct. 7, 2003) – See Hill et al. Title; Figure 2 with oxygen gas generator 102; 7:16-21; and 5:17-20.

H).	Keefer (US-6176897-B1, Jan. 23, 2001) – See Keefer et al. Title; Abstract; and Figure 1 and 6:30-35.
I).	Van Brunt et al. (US-20110017063-A1, Jan. 27, 2011) – See Van Brunt et al. Title; Abstract; Figures 1-4 and [0010]-[0013]; [0057]; and [0020]-[0024].
The International Search Report (ISR) for the instant application is also made of record, along with the reference the ISR identified as an X reference.
J).	PCT/CN2013/075842 International Search Report, Aug. 22, 2013, 2 pages.
K).	CN-1090215-A, Aug. 3, 1994 – Bibliographic Data, Patent Publication, Machine Translation, 29 pages.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        9/28/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779